DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims including claims 22, and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 22, it is not clear how to read one frequency band of the ‘at least one frequency band’ of parent claim 1 as a plurality of non-overlapping frequency sub-bands, a since it is only a single band.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims 21, 39 , 22-26,29,33-38,40  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vicinus (US 9865274 B1).


As per claim 21, Vicinus discloses a method (by the system of fig. 4) for processing a multi-channel input audio signal (from 302) representing a sound field into a multi-channel output audio signal (output of 338) in accordance with a predefined loudspeaker layout (defined by signal 342), the method comprising for at least one frequency band (the audio signals are at least one frequency band as defined by the range of recorded audio from stage 302): 
obtaining spatial audio parameters that are descriptive of spatial characteristics of said sound field (includes estimating the spectral and spatial characteristics of actual noise in the input ambisonic audio signal, para. 32); 
estimating a signal energy of the sound field represented by the multi-channel input audio signal (para. 36, the volume of the audio received from the remote meeting equipment);
 estimating, based on said signal energy and the obtained spatial audio parameters (processed as described in para. 32), respective output signal energies for channels of the multi-, Automatic Gain Control Logic 411 may equalize the volume level of the input ambisonic audio signal with respect to a volume level of the audio received from the remote meeting equipment, e.g. so that the volume of the input ambisonic audio signal matches the volume of Remote Audio Signal) ; 

determining a maximum output energy as the largest of the output signal energies across channels of said multi-channel output audio signal (para. 36, The maximum energy detected in each channel of the input ambisonic audio signal is then used by Automatic Gain Control Logic 411); and 
deriving, on basis of said maximum output energy, a gain value for adjusting sound reproduction gain in at least one of said channels of the multi-channel output audio signal (para. 36: a single adaptive gain level is determined from the maximum energy level detected on each channel of the input ambisonic audio signal).

As per claim 39, the prior art of the claim 21 rejection discloses an apparatus comprising at least one processor (312 in fig. 4); and at least one memory including computer program code (the processor based equipment requires associated program code and memory in order to carry out the functions in the claim 21 rejection), which when executed by the at least one processor, causes the apparatus to: 

Estimate (estimating per the claim 1 rejection) a signal energy of the sound field represented by a multi-channel input audio signal; 
Estimate (estimating per the claim 1 rejection), based on said signal energy and the obtained spatial audio parameters, respective output signal energies for channels of a multi-channel output audio signal according to a predefined loudspeaker layout; 
Determine (determining per the claim 1 rejection) a maximum output energy as the largest of the output signal energies across channels of said multi-channel output audio signal; and 
Derive (deriving per the claim 1 rejection), on the basis of said maximum output energy, a gain value for adjusting sound reproduction gain in at least one of said channels of the multi-channel output audio signal.




As per claim 22, the method according to claim 21, wherein said at least one frequency band comprises a plurality of non-overlapping frequency sub-bands and wherein operations of the method are carried out separately for said plurality of non-overlapping frequency sub-bands (para. 52, the frequency bands are a plurality of non-overlapping frequency sub-bands each with a respective set of operations as described in para. 53).

claim 23, the method according to claim 21, wherein said multi-channel input audio signal comprises two or more audio signals that represent a sound captured by respective two or more microphones 304, 306 of a microphone array 302 in fig. 4.
As per claim 24, the method according to claim 21, wherein said multi-channel input audio signal comprises one or more intermediate audio signals (outputs of 400,402,404,406) derived from two or more audio signals that represent a sound captured by respective two or more microphones of a microphone array 302, in  fig. 4.
As per claim 25, the method according to claim 21, further comprising deriving the spatial audio parameters (the analysis done in stage 400 to produce the parameters cited in the claim 21 rejection) through analysis of the multi-channel input audio signal (input from 302).
As per claim 26, the method according to claim 21, wherein the spatial audio parameters are useable for deriving the output audio signal on basis of the input audio signal (via the outputs from 400 and 302 as used on stage 410 to produce output from 338).
As per claim 29, the method according to claim 21, wherein deriving the gain value comprises deriving the gain value as a predefined function of the determined maximum output energy (para. 36: Automatic Gain Control Logic 411 may equalize the volume level of the input ambisonic audio signal with respect to a volume level of the audio received from the remote meeting equipment, The maximum energy detected in each channel of the input ambisonic audio signal is then used by Automatic Gain Control Logic 411 to determine an amount of adaptive gain to be applied to the input ambisonic audio signal.

claim 33, the method according to claim 21, further comprising synthesizing the multi-channel output audio signal (output of 338) on basis of the multi-channel input audio signal (from 302) using said spatial audio parameters and the derived gain value via the processing cited in the claim 21 rejection.
As per claim 34, the method according to claim 33, wherein synthesizing the multi- channel spatial audio signal comprises 
deriving a respective output channel signal for each channel of the multi-channel output audio signal (output of 338) on basis of respective audio signals in one or more channels of the multi-channel input audio signal (from 302) in dependence of the spatial audio parameters (as per the claim 21 rejection), 
wherein said derivation comprises adjusting a signal level of at least one of the output channel signals by the derived gain value (via stage 411 per the gain values cited in the claim 21 rejection).

As per claim 35, the method according to claim 34, wherein said derivation comprises adjusting a signal level of each of said output channel signals by the derived gain value via stage 411 per the gain values cited in the claim 21 rejection).

As per claim 36, the method according to claim 21, wherein the multi-channel input audio signal is provided from a microphone array 302 comprising a plurality of microphones 304,306 arranged in predefined positions (para. 21: in which capsules 304, 306, 308 and 310 are either cardioid or sub-cardioid microphones arranged in a tetrahedron.).

claim 37, the method according to claim 21, wherein the spatial audio parameters comprises at least one of: 
a direction of arrival, defined by an azimuth angle and/or
 an elevation angle derived on basis of the multi-channel input audio signals; or
 a direct-to-ambient ratio derived at least in part on basis of coherence between the multi- channel input audio signals (para. 53: Based on the analytic representation of the signals in the channels, the disclosed techniques use a covariance matrix of the analytic representation of the signals in each band to derive three metrics: Level of noise for each channel in each band Coherence of noise between the channels Relative delay of the noise between the microphones).

As per claim 38, the method according to claim 21, wherein the sound field represented by the multi-channel input audio signals comprises 
a directional sound component and an ambient sound component, where the directional sound component comprises one or more directional sound sources that each have a respective certain position in the sound field (para. 9: a full-sphere surround sound technique providing audio directionality with regard to sound sources ) and 
where the ambient sound component comprises non-directional sounds in the sound field (para. 20, the cited captured acoustic environments are non directional since they are environments).

claim 40, the apparatus according to claim 39, wherein the apparatus is configured to process, in at least one frequency band (as per the claim 22 rejection), the multi-channel input audio signal representing the sound field in accordance with the predefined loudspeaker layout (the layout as specified in the claim 21 rejection).

Allowable Subject Matter

Claims 27, 28, 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
November 4, 2021